DETAILED ACTION
Claims 10-19, 21-22 are pending in the instant application. 

The rejection of claims 10-19, 21-22 under 35 U.S.C. 103 over Haihara et al., (US 2012/0190852) in view of William et al., (Advances in Therapy, 2002, 19(6), pages 275-281) is maintained for reason of record. 
Applicant appears to interpret Williams stating “Clinical trials have shown latanoprost to be less effective than bimatoprost in reducing mean IOP4,5 and have suggested that many patients may not respond to latanoprost.5,7 In a recent comparison with bimatoprost, 38% to 50% of latanoprost-treated patients were nonresponders (response defined as an IOP reduction of >=20%).” to mean that the greater effectiveness of bimatoprost means a greater IOP reduction compared to latanoprost. 
However, this may also mean a larger fraction of bimatoprost-treated patients are responders compared to latanoprost-treated patients, because that is the context of this passage. Applicant needs to provide evidence to support their interpretation.
Further, if Applicant intends to cite prior art to provided evidence of unexpected results, either from the above citations from Williams or the Odani reference in Applicant’s remarks, Applicant is advised to provide the evidence by affidavit, not as the publication. See MPEP 716.02(g).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/       
10/07/2022